NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESUS MENDEZ-SANCHEZ,                           No.    14-72256

                Petitioner,                     Agency No. A094-373-407

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Jesus Mendez-Sanchez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1952. We review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Parada v. Sessions, 902 F.3d 901, 908 (9th

Cir. 2018). We review de novo claims of due process violations in immigration

proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the

petition for review.

      Substantial evidence supports the agency’s conclusion that Mendez-Sanchez

established only a personal dispute and failed to show that any harm he

experienced or fears in Mexico was or would be on account of a protected ground.

See Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001) (“‘Purely

personal retribution is, of course, not persecution on account of [a protected

ground].’” (quoting Grava v. INS, 205 F.3d 1171, 1181 n.3 (9th Cir. 2000)). Thus,

his asylum and withholding of removal claims fail.

      We reject Mendez-Sanchez’s argument that the IJ violated his due process

rights by failing to fully develop the factual record regarding the timeliness of his

asylum application and a nexus to a protected ground. See Jiang, 754 F.3d at 741

(standard for prevailing on a due process claim).

      In his opening brief, Mendez-Sanchez fails to challenge the agency’s denial

of his CAT claim. Thus, Mendez-Sanchez has waived any such challenge. See

Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issue not raised in

opening brief is waived).

      In light of our disposition, we do not address Mendez-Sanchez’s remaining


                                          2
contentions as to his eligibility for asylum and withholding of removal. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED.




                                          3